Title: General Orders, 2 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 2nd 1776.
Parole Fitch.Countersign Babcock


General Greene to order all arms in his brigade which want repairs to be immediately brought in to the Armourers shop, where they will be fitted up properly after which, all repairs will be stopped out of the men’s wages.
Capt. Oliver Soaper of the 13th or Colonel Reads regiment, tried at the General Court Martial, [(]whereof Col. Nixon is President) On Complaint of Lieut. Thomas Williams of said Company, for “defrauding the public, in knowingly and willingly drawing pay, for more men than he had belonging to his company”—The Court are of opinion, that Capt. Soper, is not guilty of the charge brought against him, therefore do acquit him.
The General approves of the proceedings of the above Court Martial, and orders, that Capt. Soper be immediately released from his arrest.
Lieut. Thomas Williams of Capt. Soper’s Company, and Col. Reads regiment, also tried at the above Court Martial, for “Impeaching and falsly asserting that Capt. Soper of the said regiment, had knowingly and designedly defrauded the public, in making up, and drawing pay, for more men than he had in his company: Also for signing Returns of the Company expressly against the orders of Capt. Soper—Also for refusing to repair to his Tent, when ordered by Capt. Soper”: The Court are of opinion, that the prisoner is guilty of the charge brought against him, and unanimously adjudge that he be cashiered for the said offence.
The General approves of the sentence of the above Court Martial, and orders that Mr Williams, late a Lieutenant in Col.

Reed’s Regiment, immediately depart the Camp by the way of Kingsbridge, or on board a vessel going up the sound.
John Quinn, of Capt. Allen’s Company and Col. Wards Regiment, tried at the above Court Martial for “Desertion”—is found guilty, and sentenced to receive Thirty-nine Lashes, on his bare back for said offence.
John Suby and James Johnston, both of Captain King’s Company, and Col. Ward’s Regiment, tried severally at the above Court Martial, for “Desertion”—are each found guilty, and sentenced severally, to be whipped Thirty-nine Lashes, on their bare back.
The General approves of the several Sentences above, & orders them to be put in execution, to morrow morning at Guard mounting.
Hugh Killbreath, of Capt. Rosse’s Company, in Col. Hand’s Regiment, tried at the above Court Martial, for [“]Assaulting, beating and wounding Assa Baker, and David Avery, of the Artillery”—is found guilty of the Charge, brought against him, & sentenced to be whipped Thirty-nine Lashes on his bare back.
The General approves of the above sentence, and orders the prisoner to be transmitted to his Corps, and that the punishment be inflicted on him at the head of the regiment at Guard mounting, on the first morning The Commanding Officer shall find suitable for the purpose.
